Opinion issued June 6, 2013




                                          In The
                                   Court of Appeals
                                         For The
                              First District of Texas

                                   NO. 01-13-00205-CR
                                       ____________

                    IN RE CUONG ANH VAN NGUYEN, Relator


                Original Proceeding on Petition for Writ of Mandamus

                              MEMORANDUM OPINION

         Pro se relator Cuong Anh Van Nguyen has petitioned this court for

mandamus relief, naming as respondent John Hawkins, an attorney with the Fort

Bend County District Attorney’s office.* In the petition, relator complains that his

pre-sentencing jail time credit has been inaccurately calculated, and he seeks to

have this calculation corrected.


*
         The underlying case is State v. Cuong Anh Van Nguyen, Case Number 06-DCR-
         044680A, in the 268th District Court of Fort Bend County, Texas. The respondent
         is John Hawkins, an assistant district attorney in Fort Bend County.
      Relator’s request does not fall within our mandamus jurisdiction. See TEX.

GOV’T CODE ANN. § 22.221 (West 2004); In re Praker, No. 01–10–001057–CR,

2011 WL 1326010, at *1 (Tex. App.—Houston [1st Dist.] April 7, 2011, orig.

proceeding). We do not have mandamus jurisdiction against a district attorney

unless necessary to enforce our jurisdiction. See TEX. GOV’T CODE ANN. § 22.221;

Praker, 2011 WL 1326010, at *1; see also In re Washington, 7 S.W.3d 181, 182

(Tex. App.—Houston [1st Dist.] 1999, orig. proceeding).           Because the relief

requested by relator is not necessary to enforce this court’s jurisdiction, we have no

jurisdiction to compel the district attorney to act. See TEX. GOV’T CODE ANN.

§ 22.221.

      We dismiss the petition for writ of mandamus for lack of jurisdiction.

                                  PER CURIAM

Panel consists of Chief Justice Radack and Justices Sharp and Massengale.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           2